NO. 07-04-0225-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 8, 2004

______________________________


D. DEAN BOYD AND HUNTER, KALINKE AND BOYD, APPELLANTS

V.

NORTHWEST TEXAS HEALTHCARE SYSTEM, INC., D/B/A
NORTHWEST TEXAS HOSPITAL AND AMERICAN SOUTHWEST
INSURANCE MANAGERS, APPELLEES

_________________________________

FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

NO. 89829-00-2; HONORABLE PAMELA C. SIRMON, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ON AGREED MOTION TO DISMISS
	Appellants, D. Dean Boyd and the law firm Hunter, Kalinke & Boyd, perfected an
appeal from a summary judgment granted appellees Northwest Texas Healthcare System
and American Southwest Insurance Managers in a suit over an unsatisfied hospital lien. 
The parties have filed an agreed motion to dismiss.  The motion asserts the parties have
entered a settlement agreement.
	Rule of Appellate Procedure 42.1(a)(2)(A) authorizes an appellate court to render
a judgment effectuating an agreement of the parties signed by the parties and filed with the
clerk.  The agreed motion asks us to vacate the summary judgment of the trial court and
dismiss the case.  See Tex. R. App. P. 43.2(e).  Finding the motion meets the requirements
of Rules of Appellate Procedure 6.6 and 42.1(a)(2), we vacate the judgment of the trial
court and dismiss the case. 
	Having rendered judgment at the parties express request, we will not entertain a
motion for rehearing and our mandate shall issue forthwith.  
 
							Per Curiam